Case 2:21-cv-00152-JCM-BNW Document 1-1 Filed 01/28/21 Page 1 of 22

EXHIBIT “A”
Case 2:21-cv-00152-JCM-BNW Document 1-1 Filed 01/28/21 Page 2 of 22

|.a8 Vegas Justice Cour
Electronically Filed
4/29/2020 2:06 PM
Suzan Baucum

CLERK OF THE COURT

Las Vegas Justice Court

Clark County, Nevada 200019979

Case No.
Dept, Department #: LVJC 4
LUBA GONZALEZ aka Luba Snow,
Plaintiff,
Vv,
EQUIFAX LLC,
Defendant.

el

Complaint

Luba Snow (formerly Gonzalez) sues Equifax LLC for money damages under
the Fair Credit Reporting Act section 616 and 617 and says:

Jurisdictional Allegations
1. This is an action for maney damages cf $7,500.00 US Dollars.
2, At all times material to this lawsuit Luba Snow lived in Clark County,
Nevada.
3. At all times pertinent to this lawsuit Equifax LLC did commerce in Clark
County, Nevada.

4, All acts necessary or precedent to the bringing of this kawsult occurred or
accrued in Clark County, Nevada.
5. This court has jurisdiction,

General Factual Alfegatians
6. On 03 September 2020 Luba sent her fourth and final written notice to
Equifax before seeking litigation,
7. Luba is seeking relief because of the 10 unknown/unverified accounts still
on her credit report.
8. The following ® accounts are in violation of section G11(a}£7) & 611(5)(A) of
the FCRA and 15 U.S.C. §1681:

&, CQMENITY BANK/VCTRSEC ¥585637513683..,

B. ACCOUNT CORP OF SOUTHERN = #1846...

C. RC WILLEY #215511...

D, CALVALRY PORTFOLIO SERVIC #21695782.,

E. EOS CCA #86025.
F. IPMCB AUTO #4170391733

Case Number: 200019979

EBZ ORIGINAL DOCUMENT 5 O1\12\2021 00387432 008 008s
Case 2:21-cv-00152-JCM-BNW Document 1-1 Filed 01/28/21 Page 3 of 22

G, JPMCB AUTO #1192471650..
H. PORTFOLIO RECOVERY #6B1921006124..
1. CONNS #55105.

]. SEQUIUM ASSET #448...

9, In accordance with the FCRA, Luba would like the preceding LQ items

removed from her cradit cepart in addition ta the following Y unknown hard

Inquires;

K. COAF 04 September 4026
L. FLAGSHIP CREDIT O4 September 2020
M, GLOBAL LENDING SERVICE 04 September 2020
N, CONSUMER PORTFOLIO 5 04 September 2020
O, CONSUMER PORTFOLIO S$ U4 September 2020
P, CONN CREDIT CORP 19 duty 2619

QQ. COX COMM ~ DAS VEGAS 13 Mareh 2019

Wherefore Luba Snow demands judgement for money darnages in the
amount of $7,500.00 US Dollars against Equifax LLC together with other such
and further relief as the court may deem reasonable and just under the

circurrstances.

Bf ONY —

Libba th df eS
Luba Snow(formeriy Gonzalez)
7260 Suriny Countryside Ave
Las Vegas, NY 89179

Certificate of Service
Under penalty of perjury, E certify that a copy of the foregoing was provided
by the US CERTIFIED MATL to EGLIPAX INCL lisa Stockard 1550 Peachtrae
Street, NW Atlanta, GA 30309 no later than 13 November 2020,

fh oO

dhiler GS v.0u J

Luba Snow (formerly Gonzalez)
7260 Sunny Countryside Ave
Las Vegas, NV BST7S9

EFZ ORIGINAL DOCUMENT 5 01\12\2021 00387432 a08 D089
Case 2:21-cv-00152-JCM-BNW Document 1-1 Filed 01/28/21 Page 4 of 22

Las Veyrs Justice Court
Electrorially Filec
10/28/2020 2:06 PM
Suzan Baucuim

CLERIC OF THE COURT

Las Vegas Justice Caurt
Ciark County, Nevada
mase: fen, 200019979

. wept . : 4
LUBA GONZALEZ aka Luba Snow, P" Department #: LVJC 4

Plaintiff,

Ve.
EQUIFAX LLC,

Defendant.
— a

Exhibit Appendix to Equifax Complaint

A. Documents - 4 Letters from Luba to Equifax

Case Number. 200018979

EEX ORIGINAL DOCUMENT 5 01\12\2021 00387432 008 posd
Case 2:21-cv-00152-JCM-BNW Document 1-1 Filed 01/28/21 Page 5 of 22

LUBA GONZALEZ

7260 SUNNY COUNTRYSIDE AVE
LAS VEGAS NV 9179

SSNe
DOB:

     
 

EQUIFAX
PO BOX 165518
ATLANTA GA 30348

4/6/2020

This latter is my tarmal written request for you ta investigate the following unvaritled
accounts sted below: According to the Pair Credit Reporting Act, (5 US. 1801 your
comipary is required by law io verity - throught the piysical verificayion of tne signed
consumer contract » any and ol] accounts you post ora credit report to aagure maximum
accuracy, Without proper verification by your cacipany, anyone paying For reporting services
could fax, mail, or e-mall in a Fraudulant gccount,

I demand to see a Copy of the Verifiavle Prowl, an origi! consumer contrace with my
signature on lt, that you used to verify thar the accaunt belonged to the credit repart named:
LUBA GONZALEZ. Your failure to properly Verify these accaunts has Aurt my ability to obtain
credit for my business. Under the FCRA 15 U.S.C. 1681, unverified accounts must be
promptly deletac. If you are unable to provide me with a copy of the verifiable praof that you
have on file within 30(thicty} days for aach account listed below ther you sist remave these
accaums from the credit rapert. Plaase provide me with a cany af an updater aud correcred
credit report showing thease items removed,

T demand the following accounts be verified or ramoved immediatety

*Ploase aise remove all non-account holding inquives aver thirty(30) days wid.

Ed ngs quin, Namber Provity Physical Prog or vgritic uti
- ach law @ Hed Ven a hid Gow AM dee ry fee tat OC
oS yvie 3 / he Hone besie THY GORY Wa SOe Unvented! Selon
“ Cow vA Crea - for oO CO |, ey Cn Aa \ he / EAC EY a tothe,

“ oT ) Baan i [ areeT sas { 7 Pe 4 ? Usa ayy fae Be FF ean
8 Yuc B/ Test CIS (204 TBiy lo OPYS OW ee ee Ve
i

- tty) bray Linas >t H- 14 t ody } z u Lia cater eed Gila. Me petgma ne
v o WA Cs Ae | \ % y we bad Lette OF heed CCCs

YQ reas!

EFX ORIGINAL DOCUMENT 5 01\12\2021 00387432 008 0092
Case 2:21-cv-00152-JCM-BNW Document 1-1

” ()( Ihe

- Pacects bn Ce Ou
SY VCE DX lo © oasestes x03

an (> AvI{O

-G mew As

Thank You

scant Monger
Zis51 |

Sy mele (SBT /e4 263

08:
EETOS9 £923

(P2474 $0

Filed 01/28/21 Page 6 of 22

Prva ers ltt SH bah a? vie cic oe eg ht

LA LARS y i. ceo ACCoy, ae

\ f “
Un WET Tie EC bert

i
:

Lies aor Lief
et be, me a
. t SEES a here, ie

5 ~ .
Chan Ute i pac

} 2
ht AB AL
V wnt MGs uf Nae

VPA Ae AS

} pert, ant

2 6. ps
TRY CA ne
ee) 4 i’
LUBA BONGA €2

whee

EFY ORIGINAL DOCUMENT 5 01\12\2021 00387432 008 Do93
Case 2:21-cv-00152-JCM-BNW Document 1-1 Filed 01/28/21 Page 7 of 22

TOMER USPS. .com® - USPS Trackino® Resulis

USPS Tracking: . FAQs ,

Track Another Package ++

Tracking Number: 704901 4000006727263 1 Remove 2

Your item was delivered at 9:19 am on April 13, 2020 In ATLANTA, GA 3048

 

 

  

 

 

 

 
     
 

 

 

 

   
       
 
 
  

 

 

TERS AR AA te
LE RE ITS
. eat
“ i
Delivered at
ci Me
- if
April 13, 2020 at 9:19 am ru}
Delivered rm 's
ATLANTA, GA 46848 nM ‘Certiios Mad Fee i
D MORE & Mase Cia Ge a7 Esieecde:
wid f fos faa i ct ate bt ead {
Get Updates \v poy | eyPum here nin
ca! 17) Magn Ree! 2 eee 3. i Postmark
cy 1 Lyvertiind star $ pry cans ne f Hee
oy Ceres Sigesugre © Be animes
(2 Pogiags i
sy }
wt Pele) Pesteae are Cag
mt ae
"s .

Can't find Pe 28
CCN EAE

Go to our FAQs section to find answers to your tracking questions.

FAQs

hips. MMouls.usps comigo/TrackGantirmAction tRefefulilpaqed Lo: 26 tater? Pr&tLabals=7 018044660026 72 72611826

EFX ORIGINAL DOCUMENT 5 O1\1Z\2021 00387432 008 0094
Case 2:21-cv-00152-JCM-BNW Document 1-1 Filed 01/28/21 Page 8 of 22

LUBA GONZALEZ
72650 SUNNY COUNTRYSIDE AVE
LAS VEGAS NV 89179

EQUIFAX .
PO BOX sees “7 HO 7 Y be
ATLANTA GA 30374

RE: Second Written Request
06.05.2020

Please be advised that this is my second written requesi far you to ramove the unvertied
accounts listed below that ramuin on my credic report in vidlation of 1.5 USC statue L681. You
are required under the FCRA to have properly verified that aa account listed on my credit
repartis mine by having a copy of the original cradit appllemmon on file. fn the resules of your
first re-investigation, you skated in writing that you verified thal these items are being
reported correctly. ‘Whe in your company verified these accounts? How did they verify them?
Please provide me vdth che name of the individual, business address, and telephone number
of the person or business contacted during your re-investigatian. Alsa, tali me why you didn’t
send me copies of the verification tike } asked you to?

As lam sure that you are well aware , current case law states that, Consumer Reparting
Agencies bear grave responsibilities to ensure the accuracy of tha accounts they report on
and thatr responsibility must consist ef something more than merely parroting information
received from other sources. The courts have ordered that a re-investigation that meraiy
shifts the burden back fo the consumer and the credit grantor cannet full the abligations
Impased by statute (G81 a 4.

You héve net provided me a cay of any original documentation that you have on file that
is required under section G09 and Glia i A, # copsumer contranh WEA my aame ar ik, anc
under section 6115 a of the FORA - you ara required to promptly delete alt !ormation which
cannot be verified,

Tha law is vary clesr 88 to the clyii hebility and the remedy availabic to me neghyeni
non-compliance, saction 617, Hf you fail te comply with this Federal law. T ary a litigious

consumer and fully Intend on pursulag Urigatien in the matter to enfarce mey rights under the
FCRA, } demand the follawing accounts be verifiad or deleted immediately.

Name of account AgcOUDE muumber Provide ohysical proot of verification

(- (CHAD HDL DNs 1 [34 (ot | cuaverfre!

i

wrpie . Os age ~t. 4
q y nce MME (of 9 4 (of HaSOl, awl |
Conv Cb gp! (ORF 5510S uct ateel
sD Bank Meoer se 77S C0577 ee A

 

i
/

BEX ORIGINAL DOCUMENT 5 O1\1L2\2021 00387432 008 C095
Case 2:21-cv-00152-JCM-BNW Document 1-1 Filed 01/28/21 Page 9 of 22

Name of accoure Acca qumtbar Provide physical proof of verification

= VACE/TOYSR US CONS Bo/0b43

"

(
VOM AN 87

eg; TEOLO eesthy ° cyncd 458515 D,.

HhCp/ TS) (0) Go yo 5/09 70%
Sz QIU lan 5587 — Ud...
( Ay vat] PYRIFALD 96...

-y PMC ae HIT GRIF?
-y pel [9 BuO [/FVUTIGSS

j

; A ooh, ot . Let ison home uf
Nit 0 frrn.ar Beso. Bynes Melpobs 2

- wo b |
MAA PR

Lov taed £y a,

[ion corvhyd

: /

LALA fl fn “OY
Wer vareh 7)
U A an fi -)
paul al

tA be, tet toe fF Coe /

LA arta bo,

on oe

A bo Urea rey

 

THANK you

EFX ORIGINAL DOCUMENT 5 O1\12\2021 00387432 008 D095

Df.
MME?

LUBA GONZALEZ
 

 

 

Case 2:21-cv-00152-JCM-BNW Document1-1 Filed 01/28/21 Page 10 of 22

 

ie,

  
       

    

ae

if -

relier

hes ue

i

it ue

i re

peas

' . é ” _yties ae og
i VES geet

4 fe is ys a
i Kn derSaralce

 
  
    

EFY ORIGINAL DOCUMENT 5 01412\2021 00387432 008 DOS?
Case 2:21-cv-00152-JCM-BNW Document 1-1 Filed 01/28/21 Page 11 of 22

We8i2020 USPS .com® - USPS Tracking® Results

USPS Tracking’

FAQS

Track Another Package +

Remove 3

Tracking Number: 70192280000189732872

Your item was delivered at 1:05 pro on June 9, 2020 in ATLANTA, GA 30348,

 

     
 

   

( Delivered ~y ©
wu &

June 9, 2020 af 1:05 pm aC

Delivered

ATLANTA, GA 30348 m3 ame sta
ro am rm |

e ’
Get Updates .~ : (Siar aaa ag
| eo

Loon
ak

4 ced

ional

Gar’t find w

FAQs

CEOUUN LOD P83 72%, Ae

Hilps Sos usps. com/ge/Track CantirmActon ti gt fUlpageMLos2Saxt 28777 BU ubalgs 79 (92

EEX ORIGINAL DOCUMENT 5 O1\12\2021 00387432 008 0058
Case 2:21-cv-00152-JCM-BNW Document1-1 Filed 01/28/21 Page 12 of 22

LUBA GONZALEZ
7260 SUNNY COUNTRYSIDE AVE
LAS VEGAS NV 69179

EXPERIAN
PO BOX 9704
ALLEN TX 75033

Certified Mail: 7O19 2280 0001 8973 0932
“Re: Third Written Request

Please be advised that cis is rrp third writhen caquest and final warning that f fully
intand to pursue fitigation in accordance with [ha PCRA to anfarce my rights and seek rellef
and recover all nionstary damages thal] may be entitied tu under section 616 and section
617 regarding your continued willful and negligent nan compliance.

Despice two written requests, the unverifled (tems listed below still remain on the credit file
named, LUBA GONZALEZ, th violation of federal law. You are required Under the FORA to have
nroperly verified that én account listed on a credit file belongs to that particular credit file by
having a copy of the originat credit application on file, In Lhe results of your first investigation
and subsequent re-investigation, you stated in writing that you verified that these accounts
are belng reported correctly. Who in your carapany verified these accounts betong to the
account named LUBA GONZALEZ? How did you verify thar? You still nave not provided me
with the name cf the individual, businéss address and telephone number of the person or
ousiness contacted during your re-investigation, You have net provided me with a copy af any
documentation, (a credit application with my signature on it) as required under section G09
& section 611(a}(A}{A). Furthermore, you have fatied to provide ms the method of
verification ag recuired under section G99 and section Glila)(7), Piaase De advised that
under séction G14(5 aAY of the FORA ~ you are required to prometty delete all information
which cannot be verted,

The law is very clear as to the civ llatibty and the remecy available to ree (sechan
616 & 617) if you fall to comply with federal law. | am a Wtgious consumer and fully
Intend on oursuing litigation in this matter to enforce my cights under the FLA.

T demand that you send me copies of the dacuments you used tq verify the Following

accounts listed nelaw or you delete them immediately. Please provide me with 4 copy of
an updated and corrected credit report showing that these items have been deleted.

Name of Account Account Number Provide pavsical oraof of Yeni HOO

SEQUIM 455 Ef SbuMS FIT TTBID amerife,!
TCORD OF Souttbn Neva S165" | bia teri he of
py B44 [18 ]santhd ARGS 2 TES OPg.  Uarilin/

ie

{

ADS Compnity v/v yitihly SATOBI5) 3667... Urveriba/

EFX ORIGINAL DOCUMENT 5 O1\12\2021 00287432 008 0099
Case 2:21-cv-00152-JCM-BNW Document1-1 Filed 01/28/21 Page 13 of 22

Name of Account Account Number Provide physical proaf of verification

yy lag
\f i

MCh Auto 703473 Da unha/

4 { iia p f

: Mag tp. pets hp hin
i IMC TS AMO Pe EU BO bleh tg
~ > \ uw te a i. . YD we fe f
Aue be } , Je y 3 fag ota f t
\ t \A (Ue IS JUTE [ i “ , _ if We Le \ fo y vA

iS OTL. {0 fh ae Oe tO, ‘, fy Aap sowed pets fog of a oP ewig rs : ?

“ c roy
PNOSTED) 0 2 Pre CH Lager ys 104 Fa Fun wal Pw?
POUT: 19 AU UEP OHS Bory ee, Lae ER

é

WOWILEY tpyrk. EISSN. Chaat fio,
OEM Useraaagye SESVIS LO Sr /

rer 3 &: be fhe tibeon seat eif Cae

ip CRD See. WU SY ZS F00U 2 tw mer af tgs
an . , ¥ ff P ,

WP AWE Pin > 1 M4 EN Mpa; (Pv te to

ra eer mot g A OB wg ent kw P MEE ae

NL

 

Thank you

LUBA GOWZALER

EFX ORIGINAL DOCUMENT § O1\12\2021 00387432 008 0100
Ae

LGEUGYGEYLU HHL EL

LULU SUYU CE VESEUU

 

 

Case 2:21-cv-00152-JCM-BNW Document1-1 Filed 01/28/21 Page 14 of 22

      
    
     
  

Vs BOGE ba, BOCES
rutin 4

2 aE BAS

SOREACED?

   

i pa a
CRS See See

Tee ese
Case 2:21-cv-00152-JCM-BNW Document1-1 Filed 01/28/21 Page 15 of 22

1Of28 2020 USPS. cam® - U3PS Tracking Results

USPS Tracking”

Track Another Package +

Tracking Number: 70192280000189729476

Your item was delivered at 12:48 om an July 18, 2020 in ATLANTA, GA 30348.

(# Delivered

July 18, 2020 at 12:48 pm
Delivered
ATLANTA, GA 30348

TOF

    
     
   
   
 
    

ane
if

bs

bile

Get Updates “4
Paatrngek

BOO

cad

OE SEOS Tay 6%

7

        

SEM Ia eee ete eww

@By6 6 Oe .

ao a
ore

Can't fi er,
oe Jeeta ag

Go ta our FAQs section to find anewers to o your tracking questions.

FAQS

Mipe./Aools.usas.comge/Truck ConfirmA ction HRtel= shripage&tlo=2$ taalge7 7 728t abelss 791 G22BCOOOERY Pes ABU, 30

EFX ORIGINAL DOCUMENT 5 O1\L2\2021 00387432 008 O12

FAQs

Ramaye >
Case 2:21-cv-00152-JCM-BNW Document 1-1 Filed 01/28/21 Page 16 of 22

LUBA GONZALEZ
7260 SUNNY COUNTRYSIDE AVE
LAS VEGAS RY G9279

ROR LF RA
FO GOM Paes
ATLANTA GA BU3%4

 

tH, 14 2020

Motics af Pen wing Lihigakion beeking Reled ari Monetary Bamadas Under FORA
Section GAR sacra &4 7

  

 

ewcno tle Had seeitran affar of gecls
amicably resaive your ctentirueet vwidlilian af the
refusal to delete atl of the uwerifiee: ax

ot bettas Hthpetiod ad ry Atrerot ty
Weir Creal Aeperting Ot regarding yuur
aunt infant! fon Pro ce COASuITS 1 file,

  

 

Your failure to provide me with verifianie proof required ty pest the accounts lated aalow
provyas that it does not exist and is therefere unverified. i intend to gursue fitigatan it
atcordance with the FCRA to seek relief and recover aff monetary damages that 1 may be
entire to under Seclion 616 and Section S17 if tha unverified itama listen! Delaw are cr
deleted within iO days. A copy af this later as wi) as Coples of the three weittan ieligrs gent,
to You prev uh e thy Forrrat omnalannt | ww the Fede ah Trade
Comeniaslert cer

         
       

    
 
 

Deapte ciy fear werd \
crack yapert ranved, t! cue ie yhislwele an of
investigatiyas, yau stahed os v ritivigy t ab veqiticas UP
Who varliied these docauele? Peay yal Utes ay sit ry thet? You 9
the name of the indwitiaal, business 28h, and wt
business comeched ducing your re- Investig: yf, wr, You tava mor provident ran a ¢
original documentation. Furthermare, you have faded to peavice the method al ve
required under section GiiloH7) Piesse te aclvis ee hat weds

iu TT

 

J tha uovrtifiaed (bean letied bai stlt penne fe pe

     
 

rable, i the reset ar yay
cee boing reported oye ‘
it Seve nob provided me wath
HOPE VYRPRILS RP Pyne pean or

     

¥

           
   

 

    
 

{A

ion BEES WA) oft the
FORA - yall are recapred fo peompily delete ail inh Taba which Canned fe serhied,

 

The Law is very ciear as te the Call Hevoaity ang tie remedy available to me (Section 616
& 647) if you fail to comply with Federal Law, J arm 4 litigious consumer and | fully intand on
qursuing litigation in tig matter to enforce my rights undar the FORA,

in order to avoid fagal action, L damang that you seas tne semes Uf the GOcmiTahiis go

used te verify (ne following accounts listed Jaslow or you dmrshe Uber (TTA ALELY, Fiease
provide me with a copy of sn updated : credit report showers thet lvatee [Rea

 

oid,

 

eros p nh SERS asad arpa

 

t wht
. ae ¥ te eo iA Wise,
ARCS TDR yf Spt Mite Die Me FY AA U

EEX ORIGINAL DOCUMHNT 5 OL\L2\Z021 00387432 008 0103
Case 2:21-cv-00152-JCM-BNW Document1-1 Filed 01/28/21 Page 17 of 22

 

 

Name of Account Account Number Provide physical proof of verification
_ DeyLld weLapemyy — SYR Power ners Po
| . ; weet | ee sures f
OR WMA C. Bry \r CO yh sSTlOS redacted
Comment Bk] Ve gQFOBQITIZEST — unverA
UN ¢
~~ AC (VA UL ad ol o i yoo ibs, wer 4 I. e
eos

Secs es)

- Sé QU F59ET TB.

(Augie y PREPAID ‘

TP cD Gere
TyMCh Al (97 yn se

Thank You

 

[por Ph ett
eo bly J
Letkby}

UWIBA GONZALES

EPX ORIGINAL DOCUMENT 5 OL\12\2021 00387432 008 0104
ca

x

SQTO 300 ZEPLgE00 Tz0a\z2T\TO GS LNANNOOW TENIO TEGO

 

Case 2:21-cv-00152-JCM-BNW Document1-1 Filed 01/28/21 Page 18 of 22

 

   

uegueatus counts

Sei een 8 tartan By SG Se Uk bLare
Case 2:21-cv-00152-JCM-BNW Document1-1 Filed 01/28/21 Page 19 of 22

SPS comit ~ W5e%3s TraakingE Results

10/28/7020
FAQs |

USPS Tracking’

Track Another Package -+

Remove ?

Tracking Number: 70201290000197571582

Your tem was delivered at 71:57 arr on September 6 2020 in ATLANTA, GA 30348

 
 
    

  
  
   
    

(%/ Delivered Gee
at A So peran
September 6, 2020 at 14:57 am OP anante a
Delivered i ee
ATLANTA, GA 30348 cea
Get Updates \v ts |
a
Ca is
fy
tr,
fu &
ol eel

 
 

Te nae Gets gem,
Lt wena

 
 

's 10 your tracking questions.

Go to our FAQs saction to fing answel

FAQS

RET OAN 1 MIC OGG FI7ZET HAR eC

ntps/Sodls. usps. camigaTmck Confirm Acker HRal=fullaaceRtLesed exteu TSR lL abe!

EFX ORIGINAL DOCUMENT 5 O1\12\2021 00387432 008 0106
Case 2:21-cv-00152-JCM-BNW Document1-1 Filed 01/28/21 Page 20 of 22

 

 

         

 

4 IOP dena
MO huey 2UO
~ Ole

       

SS eet,

Ui

= rye ny
/ Pal apo
PPA ge Ee
~
ro .

 

2956 @cb@ TLIO D922 LTO, Y=.

ee

  
 

 

 

 

BPK ORIGINAL COCUMENT 5 o1\12\2021 00307432 900 0107
 

Case 2:21-cv-00152-JCM-BNW Document1-1 Filed 01/28/21 Page 21 of 22

 

GINAL DOCUMENT 5 01\12\2021 00387432 008 0107

EFX OR

Po
Case 2:21-cv-00152-JCM-BNW Document 1-1 Filed 01/28/21 Page 22 of 22

 

261864573

JUSTICE COURT, LAS VEGAS TOWNSHIP

Clark County Neyada

LUBA GONZALES, Plaintiff(s)
V8.

EQUIFAX LLC, Defendant(s)

FOR COURT CSE UNLY

CASE NO. 20C019979

 

 

 

Department No.: 04

Nee me ee ee ee em Some ee ere Nee Se Ce on™

SUMMONS

 

NOTICE: YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU WITHOUT YOUR BEING HEARD
UNLESS YOU RESPOND WITHIN 20 DAYS! READ THE INFORM ATION BELOW,

TO THE ABOVE-NAMED DEFENDANT: Vou wre hereby summoned and required to serve upon Plaintiff ’s attorney, whose
address is set'torth below. au Answer to the Complaint which is herewith served upon you. within 20 days after service of this
Summons upon you, exctusive of the day of service, I you Cuil to do sa, judgment by default will be taken against you for the relief
demanded in the Comptaint?

 

* IP you intend to defend this lawsuit, within 20 days alter Unis Summons is served on you, exelusive ofthe day of

gorvice, you must do the flowing:

a. File with the Clerk of the Court, whose address is shawn below, ¢ formal written response (Answer) to the Complaint in
accordance with the rules of he Court. A $710 filing, lee is required, of you must file an Application to Praceed Jn
Forma Pauperis and request a waiver of the fee. CYou may obtain forms ancl in formation al (he Civil Law Self-Help
Center located in the Regional Justice Center oral its websile at hitp/ywaww. vivillanwsel elpoentererus)

b. Serve a copy of your response upon the attorney whose name and address is shown below.

* Unless you respond, your defaulr will be entered upon application of the Planuitf, and this Court may cater a judgment against you for
the relief demanded. which could result in the taking uf money or property or other relied.
If you intend to seek the advice of an uttarney, you should do so promptly so that your response will he timely.

 

 

ee STERNER Reine me nes a
set tae,
Shader) Cats oats.
OG. sgtet® FR,
begury Ghorkry. ante is a a thee “ae:
By: 7am? Lap vemas Fn: 02/2020

GONZALEZ, LUBA ” Et  vomwene w B: ee
7260 Sunny Countryside Ave Las Vegas N¥ “ty ace 4
89179 Justice Court, ihe og WER
Las Vegas, NV89179 Las Vegas Township een

Regional Justice Center
200 Lewis Avenue
Atlomey Name, Address and Phone PO Box $5251]

Jas Vewas, NV 89155-2511

 

AFPROPRIATE COURTROUM ATTIRE AND SHORS ARF REQUIRED, NO SHORTS, HALTER TOUS, LANK TORS, FOOD OR DRINK ARE PERMITLED,

 

‘ Novadthsrunding the above, the Suate of Nevada, irs po-idical subdites ons, agenews, officers, employees, board members, contmigsior myrmbers, And loyprslatarg, cack lave 45
dys WNer service of This Sttimucty Within which to file an Answer ty the Complaint,

© When service ef the Summons is mide by pebligution, the Summens aialf, in addition lo any special ctatuory requivemerts ulsu suntain g ariel statement ot tag obyect of Ite
action substurdially as follows: “This action is brongltt 30 recover a judgrnent for the sun of (indiema enllar amount), due aed owing. or es the cusa ay be. (ICRCPALb)).

EFX ORIGINAL DOCUMENT 5 O1\12\2021 00387432 008 0087
